Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/642107 application originally filed February 26, 2020.
Amended claims 1-11, filed February 26, 2020, are pending and have been fully considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirooka et al. (US 2016/0319215) hereinafter “Hirooka”.
Regarding Claims 1-3, 6, 7, 9 and 10
	Hirooka discloses the abstract, a lubricating oil for fluid dynamic bearing including as a base oil comprising a monoester oil free of unsaturated bond, and having an absolute viscosity of 2.0 to 3.0 mPas at 100°C, a viscosity index of 130 or more, and a pour point of -20°C or less. 
formed/reaction from an R-alkyl branched saturated aliphatic alcohol and a saturated aliphatic carboxylic acid. 
	Hirooka discloses in paragraph 0037, the total number of carbon atoms in the above-mentioned saturated aliphatic alcohol is 8 to 28. Specific examples of the .beta.-alkyl branched aliphatic alcohol include 2-pentyl nonanol, 2-pentyl decanol, 2-pentyl undecanol, 2-pentyl dodecanol, 2-pentyl tridecanol, 2-pentyl tetradecanol, 2-hexyl nonanol, 2-hexyl decanol, 2-hexyl undecanol, 2-hexyl dodecanol, 2-hexyl tridecanol, 2-hexyl tetradecanol, 2-heptyl nonanol, 2-heptyl decanol, 2-heptyl undecanol, 2-heptyl dodecanol, 2-heptyl tridecanol, 2-heptyl tetradecanol, 2-octyl nonanol, 2-octyl decanol, 2-octyl undecanol, 2-octyl dodecanol, 2-octyl tridecanol, 2-octyl tetradecanol, 2-nonyl nonanol, 2-nonyl decanol, 2-nonyl undecanol, 2-nonyl dodecanol, 2-nonyl tridecanol, 2-nonyl tetradecanol, and the like. The .beta.-alkyl branched aliphatic alcohol may be used alone or two or more .beta.-alkyl branched aliphatic alcohols may be used in combination. 
	Hirooka discloses in paragraph 0038, saturated aliphatic carboxylic acid may include straight-chain or branched saturated aliphatic carboxylic acids. The number of carbon atoms in the saturated aliphatic carboxylic acid is 4 to 18. Specific examples of the aliphatic carboxylic acid include butanoic acid, pentanoic acid, hexanoic acid, heptanoic acid, octanoic acid, nonanoic acid, decanoic acid, undecanoic acid, dodecanoic acid, tridecanoic acid, tetradecanoic acid, pentadecanoic acid, hexadecanoic acid, heptadecanoic acid, octadecanoic acid and the like. In particular, hexanoic acid, heptanoic acid, octanoic acid, nonanoic acid, decanoic acid, undecanoic acid, dodecanoic acid, tridecanoic acid, and tetradecanoic acid are preferred. The 
	It is to be noted, it would be inherently expected that the monoester formed/reaction from an R-alkyl branched saturated aliphatic alcohol and a saturated aliphatic carboxylic acid would encompass Formula (I) and (II) due to Hirooka overlaps the presently claimed invention of reacting an aliphatic alcohol and aliphatic carboxylic acid. 
	Hirooka discloses in paragraph 0032, a spindle motor comprising a stationary part having a stator, a rotary part having a rotor magnet, a fluid dynamic bearing which supports the rotary part rotatable with respect to the stationary part, and the lubricating oil for fluid dynamic bearing. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claims 4 and 5
	Hirooka discloses in paragraph 0041, the content of the base oil (monoester oil) may preferably be 80 to 100 mass %, with respect to the total mass of the lubricating oil for fluid dynamic bearing. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding Claim 8
	Hirooka discloses in paragraph 0045, the lubricating oil for fluid dynamic bearing comprises the above-mentioned base oil, and may further comprise additives such as an antioxidant, a hydrolysis preventing agent, an antistatic agent and the like to improve the performance when necessary. 
Regarding Claim 11
THE FOLLOWING CLAIM INTERPRETATION IS HEREBY INCORPORATED INTO EACH AND EVERY REJECTION BELOW SET FORTH AS THOUGH FULLY SET FORTH THEREIN:
The examiner notes the claims are set forth as product by process claims.  The product will determine patentability.  The reference Hirooka as cited below discloses the claimed product.   
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). [Emphasis added by examiner]
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Hirooka discloses the abstract, a lubricating oil for fluid dynamic bearing including as a base oil comprising a monoester oil free of unsaturated bond, and having an absolute viscosity of 2.0 to 3.0 mPas at 100°C, a viscosity index of 130 or more, and a pour point of -20°C or less. 
	Hirooka discloses in paragraph 0036, the base oil comprises a monoester oil free of unsaturated bond. The monoester oil free of unsaturated bond is not particularly limited, but may preferably comprise a monoester formed/reaction from an R-alkyl branched saturated aliphatic alcohol and a saturated aliphatic carboxylic acid. 
2-pentyl nonanol, 2-pentyl decanol, 2-pentyl undecanol, 2-pentyl dodecanol, 2-pentyl tridecanol, 2-pentyl tetradecanol, 2-hexyl nonanol, 2-hexyl decanol, 2-hexyl undecanol, 2-hexyl dodecanol, 2-hexyl tridecanol, 2-hexyl tetradecanol, 2-heptyl nonanol, 2-heptyl decanol, 2-heptyl undecanol, 2-heptyl dodecanol, 2-heptyl tridecanol, 2-heptyl tetradecanol, 2-octyl nonanol, 2-octyl decanol, 2-octyl undecanol, 2-octyl dodecanol, 2-octyl tridecanol, 2-octyl tetradecanol, 2-nonyl nonanol, 2-nonyl decanol, 2-nonyl undecanol, 2-nonyl dodecanol, 2-nonyl tridecanol, 2-nonyl tetradecanol, and the like. The .beta.-alkyl branched aliphatic alcohol may be used alone or two or more .beta.-alkyl branched aliphatic alcohols may be used in combination. 
	Hirooka discloses in paragraph 0038, saturated aliphatic carboxylic acid may include straight-chain or branched saturated aliphatic carboxylic acids. The number of carbon atoms in the saturated aliphatic carboxylic acid is 4 to 18. Specific examples of the aliphatic carboxylic acid include butanoic acid, pentanoic acid, hexanoic acid, heptanoic acid, octanoic acid, nonanoic acid, decanoic acid, undecanoic acid, dodecanoic acid, tridecanoic acid, tetradecanoic acid, pentadecanoic acid, hexadecanoic acid, heptadecanoic acid, octadecanoic acid and the like. In particular, hexanoic acid, heptanoic acid, octanoic acid, nonanoic acid, decanoic acid, undecanoic acid, dodecanoic acid, tridecanoic acid, and tetradecanoic acid are preferred. The saturated aliphatic carboxylic acid may be used alone or two or more saturated aliphatic carboxylic acids may be used in combination. 
	It is to be noted, it would be inherently expected that the monoester formed/reaction from an R-alkyl branched saturated aliphatic alcohol and a saturated aliphatic carboxylic acid would encompass Formula (I) and (II) due to Hirooka overlaps the presently claimed invention of reacting an aliphatic alcohol and aliphatic carboxylic acid. 
	Hirooka discloses in paragraph 0032, a spindle motor comprising a stationary part having a stator, a rotary part having a rotor magnet, a fluid dynamic bearing which supports the rotary part rotatable with respect to the stationary part, and the lubricating oil for fluid dynamic bearing. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
Applicants argued: “The Office Action takes the position that the compounds of formulas (1) and (2) of claim 1 "would be inherently expected" from Hirooka because it provides an overlapping disclosure. However, even if Hirooka provides an overlapping disclosure, this does not mean that a composition comprising compounds of formulas (1) 
Applicants arguments are not deemed persuasive.  First, claim 1 does not disclose a specific Formula (I) and (II) due to the presently claimed invention discloses a broad range of esters formed from the reaction of aliphatic alcohols and carboxylic acids disclosed in the current specification (see paragraphs 0023-0046 and Examples).  Therefore, the presently applied prior art reference, Hirooka, overlaps the teachings of the current specification.  Second, as stated by applicants, Hirooka discloses the aliphatic alcohols having 8 to 28 carbon atoms encompasses the total number of carbon atoms of a compound that could be used to form a compound of formula 1, which is relied upon to teach Formula 1 and II of the present invention.  Additionally, Hirooka provides further specific examples that are within the carbon atoms range of 8 to 28 of the aliphatic alcohols, but Hirooka is not only relied upon for its preferred examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Therefore, it is maintained that Hirooka has met the limitations of claims 1-11 of the presently claimed invention.
Applicants argued: “Applicant respectfully submits that claim 1 would not have been obvious over Hirooka. Hirooka does not suggest the specific combination of a compound of formula (1) and a compound of formula (2). As mentioned above, while Hirooka broadly discloses a saturated aliphatic alcohol having 8 to 28 carbon atoms, Hirooka provides no suggestion regarding the number of carbon atoms in the main chain, 
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Hirooka discloses the .beta.-alkyl branched aliphatic alcohol may be used alone or two or more .beta.-alkyl branched aliphatic alcohols may be used in combination and the saturated aliphatic carboxylic acid may be used alone or two or more saturated aliphatic carboxylic acids may be used in combination.  Hirooka overlaps the teachings of the current specification of various combinations of the reaction of aliphatic alcohols and carboxylic acids (see paragraphs 0023-0046).  Therefore, Hirooka discloses Formula (I) and (II) of the present invention.
Applicants argued: “Applicant respectfully submits that Hirooka does not teach or suggest method steps (I) and (II) as claimed and the noted method steps would not have been obvious. The Office Action takes the position that claim 11 recites a product by process. (Office Action, pages 6-7). However, claim 11 recites "A method for producing a mixture" comprising a compound of formula (1) and a compound of formula (2). The rejection of claim 11 in the Office Action includes no explanation regarding how the 
Applicants arguments are not deemed persuasive.  As stated in the above rejection and it is maintained, Hirooka discloses the reaction of aliphatic alcohols and carboxylic acids that produce the claimed Formula (I) and (II).  The claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scherer et al. (US 2010/0261628) discloses in the abstract, a process for improving the oxidation stability of lubricants including providing one or more esters containing branched alkyl groups which are reaction products of branched alcohols with a) one or more aliphatic dicarboxylic acids, or b) one or more saturated branched, 
Patil et al. (US 2018/0119045) discloses in the abstract, a composition including one or more monomethyl ester compounds.  The composition has a viscosity (Kv100) from 1 cSt to 10 cSt at 100°C as determined by ASTM D445, a viscosity index (VI) from -100 to 300 as determined by ASTM D2270, a pour point from 0°C to -50°C as determined by ASTM D97, and a Noack volatility of no greater than 50 percent as determined by ASTM D5800. A process for producing the composition, a lubricating oil base stock and lubricating oil containing the composition, and a method for improving one or more of cold flow properties, thermal and oxidative stability, solubility and dispersancy of polar additives, deposit control and traction control in a lubricating oil by using as the lubricating oil a formulated oil containing the composition. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Latosha Hines/Primary Examiner, Art Unit 1771